Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 3, 8, drawn to an expression system comprising a first nucleic acid fragment containing a long intergenic region (LIR) derived from
geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR; and
a second nucleic acid fragment containing an expression cassette of a Rep/RepA
protein derived from geminivirus.

Group II, claim(s) 1, 4-7, drawn to drawn to an expression system comprising a first nucleic acid fragment containing a long intergenic region (LIR) derived from
geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR;
a second nucleic acid fragment containing an expression cassette of a Rep/RepA
protein derived from geminivirus, and a third fragment containing an expression cassette of a gene silencing suppressor.

Group III, claim(s) 9 drawn to a method of producing a target protein comprising introducing an expression system comprising a first nucleic acid fragment containing a long intergenic region (LIR) derived from
geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR; and
a second nucleic acid fragment containing an expression cassette of a Rep/RepA
protein derived from geminivirus.

Group IV, claim(s) 10, 11, 12, 16, 17, drawn to an expression vector comprising first nucleic acid fragment containing an LIR derived from geminivirus, an SIR derived from geminivirus, and an expression cassette linked between the LIR and the SIR,wherein the expression cassette includes a promoter, a multicloning site, and two or more linked terminators in this order.



Group V, claim(s) 10, 13, drawn to an expression vector comprising a first nucleic acid fragment containing an LIR derived from geminivirus, an SIR dlerived from geminivirus, and an expression cassette linked between the LIR and the SIR,wherein the expression cassette includes a promoter, a multicloning site, and two or more linked terminators in this order, and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus.

Group VI, claim(s) 10, 14, 15, drawn to an expression vector comprising a first nucleic acid fragment containing an LIR derived from geminivirus, an SIR dlerived from geminivirus, and an expression cassette linked between the LIR and the SIR,wherein the expression cassette includes a promoter, a multicloning site, and two or more linked terminators in this order, a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, and a third nucleic acid fragment containing an expression cassette of a gene-silencing suppressor.

The technical feature linking Groups I-VI is nucleic acid fragment containing a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR. However, document (WO 2013/192278 A1; Published 2013; see in particular, pages 26-27, and rest of the document); Diamos et al. (Frontiers in Plant Science, volume 27, pages 1-14, Published 2016, see whole document including abstract); Tom et al. (Genome Biology, volume 16, pages 1-14 Published 2015, see in particular, abstract, figure 1, and rest of the document); Bates et al. (Plant Cell, 26:151-153, 2014, see in particular, abstract, figure 1, and rest of the document); and/or Qiang Chen et al. ( Human Vaccines, 7:331-338. 2011, see in particular, abstract and rest of the document) teach plant transformation systems/vectors. expression system or expression vector comprising a first nucleic acid fragment containing a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus.
Therefore, the technical feature linking Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art.  

Accordingly, Groups I-VI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute different inventive concepts.

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/Primary Examiner, Art Unit 1663